Citation Nr: 0522711	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-32 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied the above claim.

In June 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

During the June 2005 hearing, the veteran stated that he was 
treated by the VA facility in Newington in 1952 or 1953 for 
his hearing loss.  Although the RO requested and received 
treatment records from the Newington VA facility, the RO only 
requested records beginning in 1999, in accordance with the 
veteran's application for compensation and pension which 
stated that his disability began in 1999.  Another request 
should be made to the Newington VA facility for treatment 
records in 1952 and 1953.  

In addition, the veteran testified during his hearing that he 
was also treated by his private doctor, Dr. Herbert Koops, in 
1952 for hearing loss.  Although records from Dr. Koops were 
requested and received, they only date back to 1999.  Another 
request should be made for treatment records beginning in 
1952.  A January 2001 record from Grove Hill Medical Center 
shows that the veteran had longstanding Meniere's disease 
diagnosed by Dr. Koops years ago.  

Finally, in order to determine the etiology of the veteran's 
hearing loss, he should be scheduled for a VA examination.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
the veteran's treatment records from the 
Newington, VA treatment facility, dated in 
1952 and 1953.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative response 
if records are not available.

2.  Make arrangements to obtain the veteran's 
treatment records from Dr. Herbert Koops of 
Grove Hill Medical Center, dated since 1952.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, schedule the veteran for a 
VA audio examination for the purpose of 
determining the nature and etiology of 
his bilateral hearing loss.  In this 
regard, the examiner, based on 
examination findings, historical records, 
and medical principles, should give a 
medical opinion, with full rationale, as 
to the etiology of any current hearing 
loss, including whether it is as likely 
as not medically caused by noise exposure 
in service.  

4.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative, 
if any, should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




